Citation Nr: 1512996	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the Veteran's National Service Life Insurance (NSLI) policy.


WITNESSES AT HEARING ON APPEAL

The Appellant and D.D.



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran died in 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, that disallowed the Appellant's claim for the proceeds of the Veteran's NSLI policy. 

In April 2014, the Appellant and witness testified at the St. Louis RO before the undersigned.

Prior to and at the conclusion of the April 2014 hearing, the Appellant was advised that her designated attorney W.E.T. was not among those authorized to represent claimants for VA benefits. The undersigned further advised the Appellant  that if she desired W.E.T. to represent her that the designee would have to file appropriate documentation to represent the Appellant under the provisions of 38 C.F.R. § 14.630 as a representative for a particular claim. 

In August 2014, Mr. W.E.T. filed written argument. However, he has not complied with 38 C.F.R. § 14.630 by the filing of a VA Form 21-22a. Until he does so, the Appellant remains unrepresented and Mr. W.E.T.'s August 2014 submission is of no effect.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The appeal is therefore REMANDED for the following action:

1. Send the Appellant a VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative," with accompanying instructions for representation pursuant to 38 C.F.R. § 14.360.  The Appellant should be notified she and W.E.T. must complete the form and return it as indicated for Mr. W.E.T. to represent her in this appeal.

2. After AND ONLY AFTER the Appellant has returned VA Form 21-22a, provide Mr. W.E.T. with a copy of the April 2014 hearing transcript and advise him that he has 30 days from the date of VA's letter to submit any evidence or argument not already associated with the claims file.
 
3. Upon the expiration of the 30-day window and after completing any other development that may be warranted, readjudicate the claim.  If the benefit sought is not granted, the Appellant and her attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




